Order entered December 20, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00778-CR

                           BRADLEY ALLEN KELLER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F16-53364-L

                                             ORDER
       The reporter’s record was due on October 26, 2018. When it was not filed, we notified

official court reporter Victoria Franklin that it was overdue and directed her to file, within thirty

days, the complete reporter’s record or written verification that no hearings were recorded or that

appellant had not requested the reporter’s record.        On November 1, 2018, Ms. Franklin

responded, indicating that court reporter Debi Harris had reported the hearings and that she had

notified Ms. Harris by email. To date, however, we have not received the reporter’s record or

had any communication from Ms. Harris.

       We ORDER court reporter Debi Harris to file, WITHIN FOURTEEN DAYS OF THE

DATE OF THIS ORDER, the complete reporter’s record in this appeal.                 We caution Ms.

Harris that the failure to do so will result in the Court taking whatever remedies it has available
to ensure that the appeal proceeds in a timely fashion, which may include ordering that she not

sit until the complete reporter’s record is filed.

        We DIRECT the Clerk to send copies of this order to the Honorable Carter Thompson,

Presiding Judge, Criminal District Court No. 5; Debi Harris, court reporter; Victoria Franklin,

official court reporter, Criminal District Court No. 5; and to counsel for all parties.




                                                       /s/     LANA MYERS
                                                               JUSTICE